DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/24/2022 has been entered.

Claim Objections
Claims 8, and 10 are objected to because of the following informalities:  

Regarding claim 8, the word “sand” in line 3 should be changed to – and—
Regarding claim 10, the word “too” in line 4 should be changed to – to—

  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Siemiet et al. (US 7,815,338 hereinafter “Siemiet”) in view of  Kearney et al. (US 9,982,872 hereinafter “Kearney”) in view of Ivey et al. (US 8,360,599 hereinafter “Ivey”).
Regarding claims 6, 8, and 9, Siemiet discloses a lamp assembly (10, see Fig.1) with a hermetic construction for using in extreme environments, said lamp assembly comprising: a body (housing 12, see Fig. 1, Col. 2; lines 24-30) having a base (an elongated heat sink 14, see Fig. 1, see Col. 2; lines 24-30) with sides that define a recess that extends between a first end to an opposite second end (see Fig. 1), wherein said sides have upper longitudinal edges that extend along said sides between said first end and said second end; channels (groove 16, see Figs. 1 and 2A) formed in said upper longitudinal edges; LEDs (18, see Fig. 1) mounted to said body within said recess: a lens (22, see Fig. 2) having edges (longitudinal edges 24 slidably engaged with the grooves 16, see Figs. 1 and 2) that mechanically interconnect with said channels on said upper longitudinal edges; a film (diffusing film 34, see Figs. 3 and 4, Col. 5; lines 32-50) containing a translucent vinyl disposed between said lens and said LEDs (a light transmitting resin can be applied to the lens 22 to provide diffusion in place of the diffusing film 34, Col. 5; lines 43-46); end covers (26, see Fig. 4, Col. 6; lines 1-11) that attach to said lens (22, see Fig. 4) and said body (14) at said first end and said second end of said body, wherein said LEDs are hermetically sealed with said recess between said lens, said body and said end covers.
However, Siemiet does not explicitly disclose wherein said lens are further glued in said channels, therein forming a watertight seal between said lens and said body along said channels; and transverse fins that extend from each of said end covers into said recess, wherein said transverse fins both contact and support said lens and strengthen said end covers; said transverse fins follow said curved shape, therein causing each of said transverse fins to contact sand support said lens within said recess, as recited in claim 8; said transverse fins extend into said recess in parallel from each of said end covers, as recited in claim 9.
Siemiet further discloses known methods of gluing or using heat stakes to attach a conventional heat sink to a cylindrical lens (see Col. 6; lines 25-30).
Kearney teaches a lamp assembly (10) comprising: a body (30, see Fig. 4A, Col. 3; lines 32-49) having a base and end covers (40, see Fig. 4A); a transverse fins (e.g. curved locating flange 100, horizontal flat inner shelf 102, see Fig. 10, Col. 5; lines 13-30) that extend from each of said end covers into said recess, wherein said transverse fins both contact and support said lens and strengthen said end covers; wherein said transverse fins follow said curved shape, therein causing each of said transverse fins to contact sand support said lens within said recess (see Fig. 10).
Therefore, in view of Kearney, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace  Siemiet’s end covers with Kearney’s end covers that includes fins for the purpose of providing a more efficient support system for the lens as suggested by Kearney. One would have been motivated to make this combination to provide an improved better mounting options.
Regarding using gluing the lens in said channels, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use glue as recognized by Siemiet as a known methods of gluing to attach body to the lens, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, choosing glue would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 7, Siemiet further discloses said lens (22, see Fig. 2A) has curved shape between said edges.

Regarding claim 10, Siemiet further discloses a lower curved locating flange (100) defining a channel (101, see Figs. 9 and 10, Col. 5; lines 13-30) therebetween curved and sized to receive the end of lens (30).
However, Siemiet does not explicitly disclose each of said end covers define glue channels that receive said body and said lens therein, wherein said glue channels are filled with adhesive too create a watertight seal between said end covers and both said lens and said body.
Regarding filling the channel with adhesive to create a watertight seal between said end covers and both said lens and said body, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use glue as recognized by Siemiet as a known methods of gluing to attach body to the lens, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, choosing to fill the channel with glue would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 11, Siemiet further discloses said film follows said curved shape of said lens (see Fig. 4).

Regarding claim 12, Siemiet further discloses wherein grooves (groove formed between the edge 24, see Figs. 3-5) are formed in said lens to assist said lens in conforming to said curved shape.

Regarding claim 13, Siemiet further discloses said base (14) of said body has external surfaces outside of said recess, wherein tracks (e.g. grooves 36, see Fig. 3, Col. 3; lines 39-58) are formed in said external surfaces for engagement with external mounting clamps.

Regarding claim 14, Siemiet further discloses said film (34) is affixed to said lens (22, see Fig. 3).

Regarding claim 15, the teaching of  Siemiet  have been discussed above.
However, Siemiet does not explicitly disclose said film is colored.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replacing the film with color film in order to provide a desired color illumination, since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, choosing to replace the color film would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875